                 IN THE UNITED STATES DISTRICT COURT                           3/24/2020
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


GEORGIA STECKLEY,                                 CV 18-127-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

BRIAN STARR, HEARTLAND
PONDEROSA LIMITED
PARTNERSHIP, HEARTLAND
REALTY INVESTORS, INC.,

                    Defendants .


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 20),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 24th day of March, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
